DETAILED ACTION
America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected group II, treating PAH with SEQ ID 1 and an MFN2 AAV gene therapy vector with traverse in the reply filed on 22 Sept, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 10 Nov, 2022.  In the response of 11 April, 2022, applicant amended the claims so they no longer read on applicant’s elected species.

Claims Status
Claims 5, 6, 10, and 13-16 are pending.
Claims 5, 10, and 13 have been amended.
Claims 14-16 are new.
Claim 13 has been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the meaning of “cell penetrating peptide” is hereby withdrawn due to amendment.

The rejection of claim 5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Won et al (Mol. Ther. (2010) 18(4) p734-742) is hereby withdrawn due to amendment.

The rejection of claims 5-10 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al (WO 2011106788, cited by applicants) in view of Marsboom et al (Circ. Res. (2012) 110 p1484-1497, available 24 May, 2012), Zorzano et al (Life (2006) 58(7) p441-443), Chen et al (J. Cell Biol. (2006) 160 (2) p189-200), and Robbins et al (Pharmacol. Ther. (1998) 80(1) p35-47) is hereby withdrawn due to amendment.

The provisional rejection of claims 5, 9, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/057,696 is hereby withdrawn due to the abandonment of the competing application.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 10, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art would understand what variants retain binding affinity to IdoA2s-GlcNS.

a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants use two polypeptides, CAR, and tCAR, a 9 amino acid polypeptide, and a variant with the two C-terminal amino acids truncated.
c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicant has claimed a method using a CAR variant with significant binding affinity to a specific heparin molecule.  This requires that the variant have the functional ability to bind to this molecule with the required affinity.  However, applicants have not provided any information (aside from a truncated variant) as to what modifications can be conducted to the CAR peptide and maintain affinity, much less affinity at a specific level.  A person of skill in the art would not be able to determine what chemical/sequence/structural properties are required to meet the functional limitation.  In essence, applicants have dictated an important portion of their invention by function.  This is not sufficient to meet the written description requirement.
It is commonly known in the art that not all amino acids in a binding peptide provide equal free energy of binding.  Kelly et al (US 20060058228) discusses phage display to find peptides that bind to colon tumor cells (abstract), much the same way that applicant appears to have discovered the CAR peptide.  Three amino acids were responsible for binding (paragraphs 86 and 87), but if the motif was moved in the peptide, affinity was greatly reduced (paragraph 88).  Applicant has disclosed no similar experiment with the CAR peptide.
It is also known in the art that randomly mutating a peptide is likely to have adverse effects on activity.  Yampolsky et al (Genetics (2005) 170 p1459-1472, cited by applicants) shows that most mutations are problematic (table 3, p1465, top of page).  
d) representative number of samples:  Applicants have disclosed two closely related compounds.  While the term “variant” is defined in a way that makes it impossible to define the genus (note the rejection under 35 USC 112(b), below), it is clearly a much greater number.  This makes it unlikely that a person of skill in the art could extrapolate from these two peptides to all peptides that can be used in the claims, leading to a lack of written description.
response to applicant’s arguments
	Applicant has deleted the rejected claim, which they state overcomes the rejection
Applicant's arguments filed 11 April, 2022 have been fully considered but they are not persuasive.

Applicant has deleted the claim, but has moved the limitations of the claim to the independent claim.  Because of that, the rejection is still valid, just for different claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 5, 6, 10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and claims dependent on it, allow for variants of the CAR peptide.  It is not clear what the term “variant” covers.  Variant peptides are defined as having substantial homology to a native polypeptide, but having one or more deletions, insertions, or substitutions (p11, 2nd paragraph).  Homology refers to common ancestry, terms like substantial homology or percent homology do not make sense (Koonin et al, in “Sequence-Evolution-Function:  computational approaches in comparative genomics (2003) ISBN 1-40207274-0, 1st page, 3d paragraph).  The next problem is how much variance is allowed by the term “substantially.”  This is not defined by applicant, and so the metes and bounds are unclear (MPEP 2173.05(b)(II)(D)).
response to applicant’s arguments
	Applicant has deleted the rejected claim, which they state overcomes the rejection
Applicant's arguments filed 11 April, 2022 have been fully considered but they are not persuasive.

Applicant has deleted the claim, but has moved the limitations of the claim to the independent claim.  Because of that, the rejection is still valid, just for different claims.

second rejection
Claims 5, 6, 10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, and claims dependent on it, requires that a CAR variant have at least 60% binding affinity to IdoA2s-GlcNS.  It is not clear what this limitation requires.  It could be an affinity that is at least 60% of some (unspecified) reference polypeptide, it could mean that 60% of the binding sites are bound with some (unspecified) test, or some other meaning.
response to applicant’s arguments
	Applicant has deleted the rejected claim, which they state overcomes the rejection
Applicant's arguments filed 11 April, 2022 have been fully considered but they are not persuasive.

Applicant has deleted the claim, but has moved the limitations of the claim to the independent claim.  Because of that, the rejection is still valid, just for different claims.

third rejection
Claims 5, 6, 10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, and claims dependent on it, are a method of gene therapy (preamble), but there is no requirement that the “at least one other therapeutic” be used for gene therapy.  Note that claim 13 explicitly states that this other therapeutic can be a small molecule, polypeptide, peptide, or peptiomimetic, which are NOT gene therapy reagents.  This makes it unclear what therapies are actually covered by the claims.
response to applicant’s arguments
	Applicants state that they have amended the claims from “therapeutic agent” to “therapeutic compound,” which they say overcomes the rejection.
Applicant's arguments filed 11 April, 2022 have been fully considered but they are not persuasive.

	The basis of the rejection is that the preamble to the claims specifies gene therapy, but there is no gene therapy in the claims – the method steps do not describe a gene therapy.  Changing how the material is referenced from an agent to a compound does not change the basis of the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 5, 6, 10, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Komatsu et al (WO 2011106788, cited by applicants).  

	Komatsu et al discuss the CAR peptide for therapy of pulmonary disorders (title), using SEQ ID 1 or 2 (identical to SEQ IDs 1 and 2 of the instant claims) coadministered with a bioactive agent to an animal in need thereof (p12, 3d paragraph, continues to p13).  While the reference does not state that these sequences work by micropinocytosis, they are the same sequences, so will inherently work the same way.  Pulmonary hypertension is listed as a specific disorder to be treated (p18, 4th paragraph, continues to p19).  While the reference does not specify that this disorder leads to increased heparinase expression, it is the same disorder as described by applicants, so must inherently have the same etiology.  The agent can be a protein or other compound (p14, 1st paragraph), anticipating claims 5, 6, and 10.  This is the same CAR peptide used for the same disorder, so it will necessarily work by the same mechanism, anticipating claims 14 and 15.  The CAR peptide and therapeutic can be bound or unbound (p12, 3d paragraph, continues to p13).  Bound can be either covalent or non-covalently bound, which will involve electrostatic effects, anticipating claim 16.
response to applicant’s arguments
	Applicants argue that the reference does not disclose the exact species the CAR peptide binds to.
Applicant's arguments filed 11 April, 2022 have been fully considered but they are not persuasive.

	This limitation is only found in new claim 14, and the rejection has been amended to show how the reference anticipates the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 5, 6, 10, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,039,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a composition comprising a peptide of SEQ ID 2 (identical with SEQ ID 2 of the instant claims) and a bioactive agent for treating a disease, which could be a list of types of agents, including viral vectors, small molecule drugs, proteins, and peptides.  While the claims do not discuss administering the formulation, utility is one of the two facts that can be used in an obvious type double patenting rejection based on the specification (MPEP 804(II)(B)((2)(a)).  Competing claim 2 requires that the disease be selected from a group comprising PAH, which, as the same disorder as discussed by the instant claims.  While the reference does not specify bound or electrostatically attached, they are in the same composition, so will either be bound chemically or will electrostatically bind if they are of appropriate charges.

second rejection
Claims 5, 6, 10, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,180,161 in view of Said et al (Circulation (2007) 115 p1260-1268).  Please note that modifications to this rejection are necessitated by amendment.

	Competing claim 1 describes a formulation comprising a vasodilator and a peptide of SEQ ID 1 (identical to SEQ ID 1 of the instant claims).  The utility is treatment of a number of disorders, including PAH (column 12, 2nd paragraph).  Note that utility is one of the two facts that can be used in an obvious type double patenting rejection based on the specification (MPEP 804(II)(B)((2)(a)).  While the competing claims do not state that PAH causes increase in heparainases, it is the same disorder, so will necessarily have the same etiology.  
	The difference between the competing claims and the instant claims is that the competing claims do not specify a polypeptide therapy.
	Said et al discusses a mouse model for PAH comprising a knockout of the VIP gene (title).  Replacement therapy of the corresponding polypeptide, a vasodilator, is proposed as a therapy for this disorder (abstract).
	Therefore, it would be obvious to use the VIP of Said et al as a vasodilator in the treatment of the competing claims as a simple substitution of one element (the unspecified vasodilator of the competing claims) for another (the vasodilator of Said et al) yielding expected results (vasodilation and a therapeutic improvement).  As both the competing claims and Said et al discuss treatment of PAH, an artisan in this field would attempt this therapy with a reasonable expectation of success.

third rejection
Claims 5, 6, 10, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,603,890 in view of Said et al (Circulation (2007) 115 p1260-1268).  This patent is a priority document to the instant application and there is a divisional between the two.  However, both claim sets are directed to a therapy (i.e. the same group) so the protections under 35 USC 121 do not apply.  Please note that modifications to this rejection are necessitated by amendment.  

	Competing claim 1 describes a method of treating PAH where a therapeutic and a polypeptide of SEQ ID 1 or 2 (identical to SEQ ID 1 and 2 of the instant claims) are co-administered increasing the rate of micropinocytosis.  While the competing claims do not specify that the disorder causes increased heparanase expression, this is the same disorder, so will necessarily have the same etiology.  
The difference between the competing claims and the instant claims is that the competing claims do not specify a polypeptide therapy.
	Said et al discusses a mouse model for PAH comprising a knockout of the VIP gene (title).  Replacement therapy of the corresponding polypeptide, a vasodilator, is proposed as a therapy for this disorder (abstract).
	Therefore, it would be obvious to use the VIP of Said et al as a vasodilator in the treatment of the competing claims as a simple substitution of one element (the unspecified therapy of the competing claims) for another (the vasodilator of Said et al) yielding expected results (a therapeutic improvement).  As both the competing claims and Said et al discuss treatment of PAH, an artisan in this field would attempt this therapy with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658